DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/329,212, RCE and amendment filed on 02/22/2022.  Claim 1 is currently amended by Applicant.  Claims 
21-22 are cancelled by Applicant.  Claims 1-20 are currently pending in this application. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments filed 02/22/2022 with regard to Applicant’s assertion that Canfield fails to teach the claimed “at least one sensor is configured for detecting a touch profile of a user or a magnetic field and generating a corresponding battery pack control signal and to communicate with the smart battery management system by means of the first protocol in response to the corresponding battery pack control signal”, of claim 1 as specifically argued by Applicant in the response filed 02/22/2022, is persuasive.  Therefore, a new ground(s) of rejection is made. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US PG Pub No. 2015/0303695) in view of Paydar et al. (US PG Pub No. 2012/0203377).

7.          With respect to claim 1, Perry teaches:
A replaceable smart battery pack (100) for use in a mobile device (see replaceable battery pack for mobile device, paragraph [0031]), the battery pack comprising 
(see rechargeable battery cells and a battery management system, paragraph [0028-0032]), 
the smart battery management system is controllable by means of a first protocol using a bidirectional 2-wire bus (SMBus) (see SMbus for control and bidirectional bus, paragraph [0033]); characterized in that,
the replaceable smart battery pack further comprises at least one sensor (108, 110) and an additional processor (104), (see sensors and processor/management unit for alerting user of capacity, threshold and safety, paragraph [0006-0010], [0028-0033], [0050-0055]) and
Perry appears to be silent regarding: 
wherein each of the at least one sensor is configured for detecting a touch profile of a user or a magnetic field and generating a corresponding battery pack control signal, the additional processor is configured to receive the corresponding battery pack control signal and to communicate with the smart battery management system by means of the first protocol in response to the corresponding battery pack control signal.
However, Paydar teaches:
wherein each of the at least one sensor is configured for detecting a touch profile of a user or a magnetic field and generating a corresponding battery pack control signal, the additional processor is configured to receive the corresponding battery pack control signal and to communicate with the smart battery management system by means of the first protocol in response to the corresponding battery pack control signal (see sensor as a battery status button 406 which when pressed indicates the status of the battery in one or more several respects, including but not limited to charge level, using one or more LEDs to communicate status to user through SMB smartbus communication system of battery, para 76, Fig. 3A, and 4A [Examiner notes that Applicant’s specification on page 6 describes a touch profile as a status data corresponding to the state of charge based on a response of a button press.  Therefore, Examiner equates “touch profile” in combination with a “first protocol” to be the user touches the button to get the status of the battery, which is taught by the Perry/Paydar combination]).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Paydar’s user interface and button touch in order to display the health of a battery, into the invention of Perry for at least the following reasons: the button touch interface at the battery of Paydar improves the battery and battery charging invention of Perry by providing a way for users to determine the health of a battery before inserting into a mission-critical device such as those used in the healthcare/medical setting (see Perry’s use of batteries in devices in a healthcare/medical setting, para 30-35; see Paydar’s use of batteries in devices in a healthcare/medical setting, para 11-15).

8.          With respect to claim 2, Paydar teaches:
wherein a first sensor (108) of the at least one sensor is a touch sensitive sensor which generates a first battery pack control signal corresponding to a touch profile of a user (see sensor as a battery status button 406 which when pressed indicates the status of the battery in one or more several respects, including but not limited to charge level, using one or more LEDs to communicate status to user through SMB smartbus communication system of battery, para 76, Fig. 3A, and 4A).

9.          With respect to claim 3, Perry teaches:
wherein in response to the first battery pack control signal the additional processor is configured to generate one or more commands to be transmitted by means of the first protocol to the smart battery management system to deactivate all powered output contact areas of the battery pack (see on/off power button for external battery, para 44-46).

Perry teaches:
wherein a second sensor (110, 42, 42’) of the at least one sensor is configured to sense a distance between a specific location at the battery pack and a battery holder for charging and/or discharging the battery pack and to generate a second control signal providing information about the position of the battery pack in the battery holder, and wherein the additional processor is configured generate in response to the second control signal one or more commands to be transmitted to the battery management system to activate and/or deactivate all powered output contact areas of the battery pack (see Abstract, battery pack in external battery, and battery pack holder/holster paragraph [0005-0010], [0028-0033]).

11.          With respect to claim 5, Paydar teaches:
wherein the second sensor is a hall-effect sensor or a push button (sensor as a battery status button 406, para 76, Fig 3A, and Fig 4A).

12.          With respect to claim 6, Perry teaches:
wherein the battery pack comprises a housing (204) with an electrical connection side, electrical contact areas are provided in a rectangular area of a virtual plane at the electrical connection side, when the battery pack is placed in a battery holder the battery pack cannot move in a direction perpendicular to the virtual plane and the shape of the electrical connection side is such that the battery pack has to rotate around rotation axis being a line in the rectangular area prior to any of the electrical connections between the battery pack and battery holder is broken (see Abstract, battery pack in external battery, and battery pack holder/holster, see battery pack in holder that cannot move once properly seated and engaged in the holster/cradle, paragraph [0005-0010], [0028-0033]).

13.          With respect to claim 7, Perry teaches:
wherein the second sensor (42, 42’) is positioned at a minimum distance from the rotation axis (see Abstract, paragraph [0005-0010], [0028-0033]).

14.          With respect to claim 8, Perry teaches:
wherein the electrical contact areas are provided in a cavity of the electrical connection side (see Abstract, paragraph [0005-0010], [0028-0033]).

15.          With respect to claim 9, Perry teaches:
a display unit (106), the additional processor is configured to generate commands to retrieve in response to the first battery pack control signal battery status data from the smart battery management system and to control the display unit in response to the battery status data (user commands and display of alerts and warnings, paragraph [0050-0055]).

16.          With respect to claim 10, Perry teaches:
wherein in response to a first touch profile the battery status data corresponds to the State of Charge of the number of cells and in response to a second touch profile the battery status data corresponds to the State of Health of the number of cells (see alerting user of capacity, threshold and safety, paragraph [0006-0010], [0028-0033], [0050-0055]).

17.          With respect to claim 11, Paydar teaches:
wherein the first sensor (108) is a push button (sensor as a battery status button 406, para 76, Fig 3A, and Fig 4A).

18.          With respect to claim 12, Perry teaches:
wherein the bidirectional 2-wire bus is an I2C-bus or SMBus (see SMbus for control and bidirectional bus, paragraph [0033]).

19.          With respect to claim 13, Perry teaches:
wherein, the additional processor is configured to receive commands by means of a second protocol other than the first protocol and to communicate with the smart battery management system by means of corresponding commands of the first protocol in response to the commands. (see Abstract, paragraph [0005-0010], [0028-0033])

20.          With respect to claim 14, Perry teaches:
wherein the additional processor is configured to receive a second protocol command instructing the additional processor to actuate a visual indication on the battery pack (see Abstract, paragraph [0005-0010], [0028-0033]).

21.          With respect to claim 15, Perry teaches:
(see Abstract, paragraph [0005-0010], [0028-0033]).

22.          With respect to claim 16, Paydar teaches:
                wherein the activation means generates a magnetic field (see sensor as a battery status button 406 which when pressed indicates the status of the battery in one or more several respects, including but not limited to charge level, using one or more LEDs to communicate status to user through SMB smartbus communication system of battery, para 76, Fig. 3A, and 4A).

23.          With respect to claim 17, Perry teaches:
at least one battery pack holder configured to receive a smart battery pack (BPi ... BPn) according claim 13 and a processing unit (602) configured to communicate with the smart battery pack using the second protocol (see Abstract, paragraph [0005-0010], [0028-0033]).

24.          With respect to claim 18, Perry teaches:
wherein the mobile power supply system further comprises a display unit (604), the processing unit (602) is configured to request each of the smart battery packs (BPi ... BPn) positioned in the at least one battery holder to submit its remaining run-time, to determine the average of the received remaining run-times to obtain a value of the system remaining run-time and to display the system remaining run-time on the display unit (see Abstract, paragraph [0005-0010], [0028-0033]).

25.          With respect to claim 19, Perry teaches:
(see Abstract, paragraph [0005-0010], [0028-0033]).

26.          With respect to claim 20, Perry teaches:
wherein the replace command is transmitted when the system remaining run-time drops below a predetermined threshold (see threshold drops below value, paragraph [0050-0055])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851